Action.by a tenant for specific performance of an oral agreement to make and execute a written lease of an apartment, in which it is claimed that the agreement, though void under section 259 of the Real Property Law, has been partly per-; formed and may be enforced under section 270 of the Real Property Law. Order granting defendants’ motion to dismiss the complaint, and the judgment entered thereon, unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Hagarty, Acting P. J., Adel, Nolan and Sneed, JJ. [188 Misc. 79.].